Per Curiam.
The evidence fails to establish any violation by the licensee of the provisions of the General Business Law. The licensee duly maintained the register required by section 179 of the General Business Law and allowed inspection of all books “ required to be kept pursuant to this article,” as required by section 184 of the General Business Law. In the absence of some provision authorizing inspection of other papers in the possession of the licensee, its refusal to produce such papers for inspection did not constitute any violation of the law.
The determination should be annulled, with fifty dollars costs and disbursements, and the petitioner’s license reinstated.
Present — 'O’Malley, Townley, Glennon, Untermyer and Cohn, JJ.
Determination unanimously annulled, with fifty dollars costs and disbursements to the petitioner, and the petitioner’s license reinstated. Settle order on notice.